DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 and 05/05/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2020-021648 filed on 02/12/2020. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (US20180072310).
Regarding claim 1, Fung teaches driver assistance system provided with a driver assistance control device, the driver assistance control device is configured to:
detect a value of a parameter relating to a degree of concentration of a driver with respect to driving of the vehicle ([0145] disclosing determining a level of drowsiness as a discrete number or percentage “parameter relating to degree of concentration”);
acquire assistance levels of driver assistance functions set by the driver ([0150] disclosing modifying systems “driving assistance levels of driving functions” according to drowsiness level. This is interpreted as acquiring the levels set by the driver or the system and changing them);
perform a plurality of driver assistance functions assisting driving by the driver ([0142] and [150] disclosing controlling plurality of assistance functions such as ACC, LKAS and collision mitigation); 
and automatically change settings of the plurality of driver assistance functions in accordance with the detected value of the parameter ([0150] disclosing modifying systems “driving assistance levels of driving functions” according to drowsiness level),
Wherein the driver assistance control device automatically changes the settings of first driver assistance functions including at least one of a plurality of driver assistance functions so that the assistance levels become higher than the levels set by the driver when the degree of concentration of the driver with respect to driving of the vehicle becomes lower and the value of the parameter becomes a first value, and automatically changes the settings of second driver assistance functions including at least another of a plurality of driver assistance functions so that the assistance levels become higher than the levels set by the driver when the degree of concentration of the driver with respect to driving of the vehicle becomes lower and the value of the parameter becomes a second value different from the first value ([0145] disclosing determining a degree of drowsiness which can be in levels such as drowsy, not drowsy, extremely drowsy. [0150]-[0151] disclosing changing assist function depending on the level of drowsiness of the driver being different values. This is interpreted as when the value of the parameter related to drowsiness “degree of concentration” is a first value and/or a second value which can be drowsy or extremely drowsy or a discrete number corresponding to the two states, the assistance level of multiple assistance functions is changed to a level higher than that set by the driver. The modified assistant functions vary based on the level of drowsiness, thus a first driving functions could be changed by a first value of the drowsiness and a second driving functions can be changed based on the second value of drowsiness). 

Regarding claim 2, Fung teaches the driver assistance system according to claim 1, wherein the first driver assistance functions are auxiliary system driver assistance functions for assisting driving by the driver and the second driver assistance functions are safety system driver assistance functions for raising the safety of the vehicle ([0142] disclosing first driving assistance functions such as cruise control system and lane keep assist “auxiliary functions” and second driving assistance systems related to safety such as collision warning and collision mitigation and lane departure warning “safety system driver assistance functions”),
the auxiliary system driver assistance functions include an adaptive cruise control function adjusting a speed of the vehicle so as to following a preceding vehicle at a certain distance ([0142] disclosing first driving assistance functions such as cruise control system and lane keep assist “auxiliary functions”),
the safety system driver assistance functions include at least one driver assistance function among a collision avoidance assistance function assisting avoidance of collision with an object at the surroundings of the vehicle and a lane departure avoidance assistance function assisting avoidance of departure of the vehicle from a lane being run on ([0142] disclosing second driving assistance systems related to safety such as collision warning and collision mitigation and lane departure warning “safety system driver assistance functions”). 

Regarding claim 3, Fung teaches the driver assistance system according to claim 2, wherein the second value is a value showing a higher degree of concentration of the driver with respect to driving of the vehicle compared with the first value ([0150]-[0151] disclosing changing assist function depending on the level of drowsiness of the driver being different values. This is interpreted as when the value of the parameter related to drowsiness “degree of concentration” is a first value and/or a second value which can be drowsy or extremely drowsy or a discrete number corresponding to the two states. It is interpreted that the second value that is related to a drowsy state is higher than a first value that is related to an extremely drowsy state).

Regarding claim 4, Fung teaches the driver assistance system according to claim 2, wherein the second value is a value showing a lower degree of concentration of the driver with respect to driving of the vehicle, compared with the first value ([0150]-[0151] disclosing changing assist function depending on the level of drowsiness of the driver being different values. This is interpreted as when the value of the parameter related to drowsiness “degree of concentration” is a first value and/or a second value which can be drowsy or extremely drowsy or a discrete number corresponding to the two states. It is interpreted that the second value that is related to an extremely drowsy state is higher than a first value that is related to a drowsy state).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Fung (US20180072310) in view of Bjersing (US20180357894).
Regarding claim 5, Fung teaches the driver assistance system according to claim 2, wherein the driver assistance control device is configured to further detect a surrounding environment of the vehicle ([0115] disclosing the driver assistance control detects a surrounding environment of the vehicle).
Fung does not teach the driver assistance control device does not change the settings of part of the driver assistance functions without regard as to the value of the parameter, when the surrounding environment is in a specific environment.
Bjersing teaches the driver assistance control device does not change the settings of part of the driver assistance functions without regard as to the value of the parameter, when the surrounding environment is in a specific environment ([0023]-[0024] disclosing a road segment where false drowsiness has been reported and not alerting the driver “not changing the control of the vehicle” regardless of the level of drowsiness “value of the parameter” based on the vehicle being in the road segment “specific environment”).
Fung and Bjersing are analogous art because they are in the same field of endeavor, detecting driver’s alertness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fung to incorporate the teaching of Bjersing of the driver assistance control device does not change the settings of part of the driver assistance functions without regard as to the value of the parameter, when the surrounding environment is in a specific environment in order to eliminate false alerts and improve the timing and efficiency of the provided alerts (Bjersing [0023]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Fung (US20180072310) in view of Kronberg (US20110022298).
Regarding claim 6, Fung teaches the driver assistance system according to claim 2. Fung does not teach wherein the driver assistance control device is configured to further detect a skill level of a driver relating to driving of the vehicle, and the driver assistance control device modifies at least one of the first value and the second value so that the settings of the driver assistance functions are changed when the degree of concentration is lower as the skill level of the driver is higher.
Kronberg teaches wherein the driver assistance control device is configured to further detect a skill level of a driver relating to driving of the vehicle, and the driver assistance control device modifies at least one of the first value and the second value so that the settings of the driver assistance functions are changed when the degree of concentration is lower as the skill level of the driver is higher ([0041] disclosing the threshold for determining a low level of alertness is changed based on the driver’s experience “skill level”. This is interpreted as the first or second values are modified according to the driver’s skill level becomes higher).
Fung and Kronberg are analogous art because they are in the same field of endeavor, detecting driver’s alertness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fung to incorporate the teaching of Kronberg of detect a skill level of a driver relating to driving of the vehicle, and the driver assistance control device modifies at least one of the first value and the second value so that the settings of the driver assistance functions are changed when the degree of concentration is lower as the skill level of the driver is higher in order to customize the alertness determination based on each driver’s age, skill or other conditions to improve accuracy of alertness detection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Fung (US20180072310) in view of Yagi (US20210188288).
Regarding claim 7, Fung teaches the driver assistance system according to of claim 2. Fung does not teach wherein when after automatically changing the assistance levels of the driver assistance functions, the value of the parameter changes to a value showing a higher degree of concentration of driver with respect to driving of the vehicle than the first value or the second value, the driver assistance control device returns the assistance levels of the driver assistance functions to the levels before the automatic change. 
Yagi teaches wherein when after automatically changing the assistance levels of the driver assistance functions, the value of the parameter changes to a value showing a higher degree of concentration of driver with respect to driving of the vehicle than the first value or the second value, the driver assistance control device returns the assistance levels of the driver assistance functions to the levels before the automatic change ([0047] and [0075] disclosing restoring the deactivated or changed settings based on the detected alert state of the driver to its original setting).
Fung and Yagi are analogous art because they are in the same field of endeavor, detecting driver’s alertness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fung to incorporate the teaching of Yagi of wherein when after automatically changing the assistance levels of the driver assistance functions, the value of the parameter changes to a value showing a higher degree of concentration of driver with respect to driving of the vehicle than the first value or the second value, the driver assistance control device returns the assistance levels of the driver assistance functions to the levels before the automatic change in order to restore the assistance function to their original settings when the driver is attentive as taught by Yagi ([0075]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Fung (US20180072310) in view of Naboulsi (US20040209594).
Regarding claim 9, Fung teaches the driver assistance system according to claim 2. Fung does not teach wherein when after automatically changing the assistance levels of the driver assistance functions, the user manually changes the settings of the assistance levels of the driver assistance functions, the driver assistance control device does not automatically change the assistance levels of the driver assistance functions even if the value of the parameter becomes a value showing a lower degree of concentration of the driver with respect to driving of the vehicle compared with the first value or second value. 
Naboulsi teaches wherein when after automatically changing the assistance levels of the driver assistance functions, the user manually changes the settings of the assistance levels of the driver assistance functions, the driver assistance control device does not automatically change the assistance levels of the driver assistance functions even if the value of the parameter becomes a value showing a lower degree of concentration of the driver with respect to driving of the vehicle compared with the first value or second value ([0075] disclosing the driver can override any of the controls such as an alarm in response to a driver drowsiness, driver drowsiness determined based on a threshold related to driver concentration as taught in at least [0007] and [0058]. This is interpreted as when the driver overrides the warning, even if the parameter value related to degree of concentration of a driver is lower than a first or a second value, the driver assistance will not automatically make alerts anymore “not automatically change the setting”).
Fung and Naboulsi are analogous art because they are in the same field of endeavor, detecting driver’s alertness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fung to incorporate the teaching of Naboulsi of wherein when after automatically changing the assistance levels of the driver assistance functions, the user manually changes the settings of the assistance levels of the driver assistance functions, the driver assistance control device does not automatically change the assistance levels of the driver assistance functions even if the value of the parameter becomes a value showing a lower degree of concentration of the driver with respect to driving of the vehicle compared with the first value or second value in order to enable the driver to turn off the specific systems as taught by Naboulsi ([0075]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Fung (US20180072310) in view of Iizuka (US20160029940).
Regarding claim 10, Fung teaches the driver assistance system according to claim 2. Fung does not teach the driver assistance control device is configured to further detect a driving environment of a driver relating to a future degree of concentration of the driver, wherein the driver assistance control device modifies at least one of the first value and the second value, when the driving environment of the driver is an environment where the future degree of concentration of the driver will fall.
Iizuka teaches the driver assistance control device is configured to further detect a driving environment of a driver relating to a future degree of concentration of the driver, wherein the driver assistance control device modifies at least one of the first value and the second value, when the driving environment of the driver is an environment where the future degree of concentration of the driver will fall (at least [0010] disclosing the driving assistance to be initiated when the state of the driver estimated by the driver state estimating unit does not satisfy the condition for the state of the driver that is set in association with any one of the position and the environment in which the vehicle driven by the driver is predicted to travel. [0050] disclosing predicting a tendency of the concentration level to decrease. See [0088]-[0089] disclosing the arbitrary threshold “first or second value” is set higher than a concentration level required for that road and comparing the predicted concentration of the driver that has a tendency to decrease to the arbitrary threshold. This is interpreted as the first or second parameter relating to a future degree of concentration of the driver are modified when the concentration of the driver is predicted to fall).
Fung and Iizuka are analogous art because they are in the same field of endeavor, detecting driver’s alertness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fung to incorporate the teaching of Iizuka of the driver assistance control device is configured to further detect a driving environment of a driver relating to a future degree of concentration of the driver, wherein the driver assistance control device modifies at least one of the first value and the second value, when the driving environment of the driver is an environment where the future degree of concentration of the driver will fall in order to make it possible to report to a driver and perform driving assistance before driving becomes inappropriate for the driver by predicting the tendency of the concentration level of the driver to decrease (Iizuka [0057]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 would be allowable for disclosing the driver assistance system according to claim 7, wherein even if the value of the parameter changes to a value showing a higher degree of concentration of the driver with respect to driving of the vehicle than the first value or the second value after automatically changing the setting of the collision avoidance assistance function from the stopped state to the operating state, the driver assistance control device does not change the setting of the collision avoidance assistance function from the operating state to the stopped state. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20120025993 disclosing activating auxiliary systems or safety systems depending on the driver alertness compared to a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664